Title: Thomas Jefferson to John Barnes, 26 February 1810
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             
                     Monticello 
                     Feb. 26. 10
          
            
		  Your letters to Genl Kosciuzko ha covering bills of exchange for £200. sterling have been duly recieved. I have inclosed the 1st to the Secretary of states office to be put under cover to General Armstrong with the dispatches of the department & by the safest conveyance occurring. I propose some time hence to ask a conveyance for the seconds 
                  second in the same way, unless you think of any better.
			 I
			 have written to the General an explanation of the circumstances which obliged me to have recourse to his funds, & have no doubt of
			 recieving his entire approbation. I am ever affectionately yours
          
            Th:
            Jefferson
        